R. B. Burns, J.
James Cooper received a personal injury judgment against David Currigan, an uninsured motorist. He was unable to work for a period of time and, pursuant to his employment contract, Mr. Cooper received $1,428 from his employer in the nature of sickness and accident benefits. As to that amount, intervening defendant Motor Vehicle Accident Claims Fund resisted payment of the judgment. The trial court held that the Fund was required to pay the full amount of the judgment. The Fund appeals.
Section 22(2) of the Motor Vehicle Accident Claims Act [MCLA 257.1122(2); MSA 9.2822(2)] reads in pertinent part:
"No payment shall be made out of the fund in respect to a * * * judgment for damages * * * of any amount paid or payable by any other person by reason of the existence of any policy, contract, agreement or arrangement, providing for the payment of compensation, indemnity or other benefits.”
Plaintiffs’ corporate employer is a "person” within the terms of the Act, MCLA 257.1102(e); MSA 9.2802(e). The only significant question is whether the sickness and accident benefits are of the sort which would relieve the Fund of the liability to the extent of $1,428. We hold that they are.
Benefits recovered by an accident victim from his own insurer are deductible. Green v Blicharski, 32 Mich App 15; 188 NW2d 113 (1971). Much like insurance benefits, the Fund in this case is allowed *357by statute to avail itself of coverage purchased by the tort victim himself either directly or indirectly. Such is the clear legislative mandate.
The legislative intent is clear. So is the language of the statute. The benefits here in issue are "compensation, indemnity or other benefits” provided pursuant to "any policy, contract, agreement or arrangement”.
Reversed.
Van Valkenburg, J., concurred.